Vinje, C. J.
We have reached the conclusion that the judgment must be affirmed because the agreement constitutes a contract of hiring and not a lease. Some of the *15parts of the agreement that unmistakably point to such conclusion are these: “The party of the first part places the second party in complete charge of its café and restaurant “the second party is to assume complete management of said café and restaurant.” Then it is provided what shall constitute “full payment of any and all claims due or to become due him as salary or compensation for acting as the manager of said business under this agreement;” and it is provided that the second party shall indemnify the first party against all claims arising out of his conducting the business, and must render a weekly account of all receipts and disbursements, and must take care of all claims for which the first party’s credit shall have been pledged by the second party. It also contains an option “for an additional year’s employment under this contract.” These and other provisions so aptly express a,contract of hiring and are so foreign to the terms of a lease that we are clearly of the opinion that the contract was correctly interpreted by the trial court and by the circuit court.
It was not error to show that in another suit the defendant claimed the agreement constituted a contract of hiring and not a lease, though the fact is so clearly apparent from the terms of the instrument itself that evidence of construction by the parties.was not necessary.
By the Court. — Judgment affirmed.